Citation Nr: 1038032	
Decision Date: 10/07/10    Archive Date: 10/15/10

DOCKET NO.  05-31 122	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Winston-Salem, North Carolina



THE ISSUES

1.  Entitlement to a rating in excess of 50 percent for the 
service-connected posttraumatic stress disorder (PTSD).

2.  Entitlement to a total disability rating based on individual 
unemployability for compensation purposes (TDIU).



REPRESENTATION

Veteran represented by:	Virginia A. Girard-Brady, 
Attorney


ATTORNEY FOR THE BOARD

S. Finn, Associate Counsel

INTRODUCTION

The Veteran served on active duty from March 1965 to March 1967.  
His decorations include the Combat Infantryman Badge and the 
Purple Heart Medal.

This matter initially came before the Board of Veterans' Appeals 
(Board) on appeal from a December 2004 rating decision of the RO.

In November 2007, the Board issued a decision, in pertinent part, 
assigning an increased rating of 50 percent for the service-
connected PTSD.

In February 2009, the United States Court of Veterans Appeals 
(Court) vacated and remanded that part of the decision that 
denied higher than a 50 percent rate of compensation for the 
service-connected PTSD back to the Board for further development 
action.

In June 2009 and February 2010, the Board remanded the case to 
the RO for actions in compliance with the Court's Order.

The issue of entitlement to a TDIU rating is addressed in the 
REMAND portion of this document and is being remanded to the RO 
via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The clinical signs and manifestations of the service-
connected PTSD are shown to have been characterized by insomnia, 
irritability, avoidance of war-related events, intrusive 
thoughts, flashbacks, nightmares, impairment of concentration and 
memory, disturbances in motivation in mood, difficulty in 
establishing work and social relationships, isolation, 
hypervigilance, exaggerated startle response, social avoidance, 
depression, anxiety, rumination, loss of energy, loss of 
interest, intermittent suicidal ideation without intent, and 
irritability during the course of the appeal.   

2.  With the recent assignment of a GAF score of 49, the service-
connected disability picture now is shown to more closely 
resemble that of occupational and social impairment with 
deficiencies in work, family relations, judgment, thinking and 
mood and an inability to establish and maintain effective 
relationships. 
.

CONCLUSION OF LAW

The criteria for the assignment of an increased rating of 
70 percent, but not higher  for the service-connected PTSD have 
been met.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 4.3, 4.7, 4.130 including Diagnostic Code 9411 (2009).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126, was 
signed into law on November 9, 2000.  Implementing regulations 
were created, codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326.

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) must: (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and evidence 
that VA will seek to provide; and (3) inform the claimant about 
the information and evidence that the claimant is expected to 
provide.  See 38 C.F.R. § 3.159(b)(1) (2009).
 
The Veteran was provided VCAA notice in September 2004, prior to 
the initial adjudication of his claim in a December 2004 rating 
decision.  An additional VCAA letter was sent in May 2010.  

The VCAA letters indicated the types of evidence necessary to 
substantiate the claim, and the division of responsibility 
between the Veteran and VA for obtaining that evidence, including 
the information needed to obtain both his private and VA medical 
treatment records.  

The Veteran also received notice pertaining to the downstream 
disability rating and effective date elements of the claim.  
Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

The Veteran was afforded VA examinations in October 2004, July 
2009, and June 2010.  Although the Veteran's attorney contends in 
a July 2010 written statement that the Veteran reserves the right 
to contest the adequacy of the June 2010 VA examination for lack 
of specificity in the examination report and the credentials of 
the VA examiner; the Board finds the June 2010 VA examination 
adequate for rating purposes although the report itself was not 
technically signed by a VA physician, albeit, performed by a 
physician.  

The June 2010 VA examination is adequate for evaluation purposes 
because it addressed fully all of the Veteran's contentions 
regarding his PTSD, described completely his current PTSD 
symptomatology, and made findings appropriate to the Rating 
Schedule.  See 38 C.F.R. § 4.2 (2009).  

The Board further finds that a remand to obtain a VA physician's 
signature on the June 2010 VA examination report would serve no 
purpose but to delay further the adjudication of the Veteran's 
claim with no benefit flowing to him.  See Soyini v. Derwinski, 1 
Vet. App. 540, 546 (1991) (holding that strict adherence to 
requirements in the law does not dictate an unquestioning, blind 
adherence in the face of overwhelming evidence in support of the 
result in a particular case; such adherence would result in 
unnecessarily imposing additional burdens on the VA with no 
benefit flowing to the Veteran) and Sabonis v. Brown, 6 Vet. App. 
426, 430 (1994) (holding that remands which would only result in 
unnecessarily imposing additional burdens on VA with no benefit 
flowing to the claimant are to be avoided).   

The evidence of record includes service treatment records, VA 
examination reports, VA treatment records, and statements and 
testimony from the Veteran and his attorney.  The Veteran has 
been accorded ample opportunity to present evidence and argument 
in support of his appeal and has been provided a meaningful 
opportunity to participate in development of his claim.  He has 
indicated that he has no further evidence to submit to VA.  (See 
SSOC Notice Response dated in July 2009).  All pertinent due 
process requirements have been met.  See 38 C.F.R. § 3.103.  


II.  Increased Rating for PTSD

The Veteran contends that a higher rating is warranted for his 
PTSD.

Disability ratings are based on average impairment in earning 
capacity resulting from a particular disability, and are 
determined by comparing symptoms shown with criteria in VA's 
Schedule for Rating Disabilities (Rating Schedule).  Separate 
diagnostic codes identify the various disabilities.  38 U.S.C.A. 
§ 1155; 38 C.F.R. Part 4.

The Court has held that "staged" ratings are appropriate for an 
increased rating claim where the factual findings show distinct 
time periods when the service-connected disability exhibits 
symptoms that would warrant different ratings.  Hart v. 
Mansfield, 21 Vet. App. 505 (2007).  

Where there is a question as to which of two evaluations apply, 
the higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7. 

Diagnostic Code 9411, which is governed by the General Rating 
Formula for Mental Disorders set forth in 38 C.F.R. § 4.130, 
provides that:

A 50 percent disability rating for PTSD is warranted 
when the Veteran exhibits occupational and social 
impairment with reduced reliability and productivity 
due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped 
speech; panic attacks more than once a week; 
difficulty in understanding complex commands; 
impairment of short and long-term memory (i.e., 
retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired 
abstract thinking; disturbances of motivation and 
mood; difficulty in establishing and maintaining 
effective work and social relationships.  Id.  

A 70 percent disability rating for PTSD is warranted 
when the Veteran exhibits occupational and social 
impairment with deficiencies in most areas, such as 
work, school, family relations, judgment, thinking, 
or mood, due to such symptoms as: suicidal ideation; 
obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, 
or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse 
control (such as unprovoked irritability with periods 
of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in 
adapting to stressful circumstances (including work 
or a work-like setting); inability to establish and 
maintain effective relationships.  Id.  

GAF scores are a scale reflecting the "psychological, social, 
and occupational functioning on a hypothetical continuum of 
mental health-illness."  See Carpenter v. Brown, 8 Vet. 
App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 
267 (1996) [citing the American Psychiatric Association's 
DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL DISORDERS (4th ed.), 
p. 32].  

GAF scores ranging from 61 to 70 reflect some mild symptoms 
(i.e., depressed mood and mild insomnia) or some difficulty in 
social, occupational, or school functioning (i.e., occasional 
truancy, or theft within the household), but generally 
functioning pretty well, has some meaningful interpersonal 
relationships.  

GAF scores ranging from 51 to 60 reflect moderate symptoms (i.e., 
flat affect and circumstantial speech, occasional panic attacks) 
or moderate difficulty in social, occupational, or school 
functioning (i.e., few friends, conflicts with peers or co-
workers).  

Scores ranging from 41 to 50 reflect serious symptoms (i.e., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifting) or any serious impairment in social, occupational, 
or school functioning (i.e., no friends, unable to keep a job).  
See 38 C.F.R. § 4.130 [incorporating by reference the VA's 
adoption of the DSM-IV, for rating purposes].  

Scores ranging from 31 to 40 reflect some impairment in reality 
testing or communication (i.e., speech is at times illogical, 
obscure, or irrelevant) or major impairment in several areas, 
such as work or school, family relations, judgment, thinking, or 
mood (i.e., depressed, avoids friends, neglects family, and is 
unable to work).  

The terms "mild," "moderate," "moderately severe" and 
"severe" are not defined in the Schedule.  Rather than applying 
a mechanical formula, the Board must evaluate all of the evidence 
to the end that its decisions are "equitable and just."  
38 C.F.R    § 4.6.  

It should also be noted that use of terminology such as "mild" 
or "severe" by VA examiners and others, although an element of 
evidence to be considered by the Board, is not dispositive of an 
issue.  The record as a whole is evaluated in arriving at a 
decision regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6.  

The Veteran's application for an increased rating for service-
connected PTSD  was received in September 2004.  Pursuant to 
38 C.F.R. § 3.400(o), the Board will examine the record to 
determine whether within the year prior to the September 2004 
receipt of the application for a higher rating, it was 
"factually ascertainable" that an increase in disability had 
occurred.  

Thus, the Board must review the evidence from September 2003 and 
subsequent to determine whether higher ratings were merited for 
either disability during any applicable time period.

The VA treatment records dated from August 2003 to September 2004 
reflect that the Veteran complained of trouble sleeping.  He also 
reported nightmares described as "hearing voices asking for 
help, bombing sounds, flashes of lights."  (See VA treatment 
record dated September 2004).  He denied suicidal or homicidal 
ideation, as well as visual or auditory hallucinations.  He also 
stated that he did not have difficulty with his personal or 
social relationships.  He reported that he enjoyed fishing and 
gardening that he was still able to do those activities.  He 
mentioned that he left his most recent job as a security officer 
because of his sleep difficulty and fear of being fired.  

Prior to his job as a security officer, the Veteran had worked 
for 27 years at Liggett and Meyers until he retired.  He was 
diagnosed with mild major depressive disorder (MDD) and chronic 
PTSD with "no medical management required."  (Id.)  The 
treatment record also noted that the Veteran was married three 
times.  The first marriage ended in divorce due to his ex-wife's 
infidelity.  The second marriage ended in divorce due to his ex-
wife's drug addiction.  He reported no difficulties in his 
current marriage, which took place in 1991.  He was assigned a 
GAF score of 35.

Another September 2004 VA treatment record reflects complaints of 
nightmares (i.e., 1 to 2 times per week), inability to 
concentrate, and irritability.  He also reported losing interest 
in many activities (i.e., fishing, gardening, and general 
household maintenance).  He also reported an increase in the 
occurrence of terminal waking (not related to his nightmares) 
resulting in sleep loss, psychomotor retardation, and fatigue.  
He denied any suicidal or homicidal ideation, but stated that his 
drinking had increased since he stopped working as a security 
officer and after he began experiencing symptoms of depression.  

The Veteran stated that the increase in drinking was related to 
an increase in free time, as well as the lack of interest in 
things that he previously enjoyed.  He expressed an interest in 
treatment to stop drinking alcohol.  He also reported that his 
PTSD symptoms impaired his ability to trust others.  He does not 
have any close friendships outside of his family.  He reported 
that his PTSD symptoms caused marital distress (i.e., verbally 
abusive).  

The Veteran also reported that he attended church.  The VA 
psychology technician stated that the Veteran was completely 
incapacitated occupationally and socially by his PTSD symptoms.  
She noted that he was isolated in the community and his 
relationship with his wife was severely hindered due to his 
current symptoms.  He was diagnosed with chronic PTSD and mild 
MDD.  He was assigned a GAF score of 35.

The Veteran was afforded a VA examination dated in October 2004.  
The VA examiner indicated that the Veteran's claims file had been 
reviewed in connection with the examination.  

The Veteran reported having had problems since 1967 that had 
become worse.  He reported having sleep disturbance with 
nightmares 2 or 3 times per week with some intrusive thoughts.  
He was also anxious and easily startled.  He took Trazadone for 
sleep.  

The VA examiner indicated that there had been no suicide attempts 
or panic attacks, and the Veteran was noted to have gone through 
rehabilitation for drugs and alcohol 2 or 3 times.

The Veteran was noted to take medication that helped him sleep.  
He was found to be retired after 27 years at Liggett and Meyers, 
with subsequent part-time employment in security.  He quit the 
part time job due to forgetfulness, but denied missing any work 
due to psychiatric symptoms.  

The Veteran was also noted to be married and living with his 
wife.  He had a few friends, did chores around the house, watched 
TV and went to church.  The examiner also noted that the Veteran 
has been married three times, with two children, one deceased.  
He was noted to be close to his remaining child.

The examiner indicated that the Veteran had limited social 
relationships and not a lot of recreational or leisure pursuits.  
A review of the Veteran's medical history indicated past 
diagnoses of alcohol dependence and nicotine, anxiety disorder 
nos, major depression, and PTSD. 

Upon examination, the Veteran was noted to be casually, but 
neatly dressed.  He answered when questioned but did not 
volunteer much information.  There were no loose associations, 
flight of ideas, or bizarre motor movements or tics.  He was 
noted to be a bit tense, but friendly and cooperative; his affect 
was appropriate.

The Veteran reported having nightmares and intrusive thoughts, 
but no homicidal or suicidal ideations or intent.  There were 
also no delusions, hallucinations, ideas of reference, or 
suspiciousness.  

The Veteran was oriented times three, and his memory both remote 
and recent appeared to be good.  Insight and judgment appeared to 
be adequate, as was his intellectual capacity.  He denied any 
suicide attempts and panic attacks.

The Veteran was diagnosed with PTSD and was assigned a GAF score 
of 53.  The examiner also commented that the Veteran did have a 
condition that produced difficulty in interpersonal relationships 
and irritability that resulted in difficulty with employment, but 
this did not in and of itself preclude employment.

The VA treatment records dated from October 2004 to June 2009 
reflect treatment for PTSD.  An October 2004 VA treatment record 
noted that the Veteran had thought of suicidal ideation in the 
past with no intent or plan.  He had no history of suicide 
attempts or hospitalizations.  

Upon mental status examination, the Veteran was well groomed and 
cooperative with normal speech and appropriate affect.  Thought 
processes were appropriate.  His insight and judgment were good.  

A January 2005 VA treatment record noted that the Veteran was "a 
little better," but continued to suffer from poor sleep.  Upon 
mental status examination, he was noted to be alert and oriented 
and to have good insight and judgment.  There was no suicidal or 
homicidal ideation.  His speech was normal, and his mood was 
constricted.  

A March 2005 VA treatment record noted that he was active in his 
small garden and that his sleep was improved on Wellbutrin.  He 
was diagnosed with PTSD that was currently stable on Wellbutrin.

An April 2007 VA treatment reflects that the Veteran reported 
that his marriage was a source of strength and was currently in a 
temporary job assisting schools with filing student tests.  With 
regard to his PTSD symptoms, he was "doing pretty well."  There 
was no suicidal or homicidal ideation.  

A September 2007 VA treatment record noted that Veteran was 
active in church activities and denied any suicidal ideation.  
His insight and judgment were noted to be good.  The Veteran was 
assessed with PTSD that was stable on Bupropion 100 mg and 
Trazodone.  

An April 2008 VA treatment record reflects an assigned GAF score 
of 55 and noted that the Veteran had no suicidal or homicidal 
ideations or delusions.  

Another April 2008 treatment record reflects that the Veteran did 
not refill his psychiatric medication regularly.  He had had no 
nightmares or flashbacks in "quite a while" and was irritable 
(3 to 4 times per month).  He also reported that he did not 
isolate himself and enjoyed deep sea fishing with a group of 
people (4 times per summer) and local fishing with another person 
once per month.  He also stated that the medication helped with 
his nightmares and that his memory was only moderately impaired 
because of PTSD.  He further reported that he was a trustee at 
his church, which involved "mowing yards, count[ing] money, 
making the church ready, and getting chairs for extra people...."  

An August 2008 VA treatment record noted that the Veteran's 
insight and judgment were limited.  A February 2009 VA treatment 
record noted no history of suicidal, homicidal or assaultive 
behavior.  He reported, in part, never having active suicidal 
ideation, but having some passive suicidal ideation in the past.  
He had been involved with church, which was helpful to him.  He 
was assigned a GAF score of 55.  A June 2009 treatment record 
indicated partial remission of his alcoholism along with anxiety 
and depression with a GAF score of 55.  

A July 2009 VA examination reflects that the Veteran had had no 
major remission of his symptoms since his last evaluation in 
October 2004.  He reported having difficulty with anxiety, 
depression, insomnia, decreased energy, anger, irritability and 
crying spells.  

The Veteran was not in therapy, but was evaluated by a 
psychiatrist for medication management.  He reported having a 
reduction in the overall frequency of his flashbacks and 
nightmares (i.e., 2 to 3 times per month).  

With regard to his employment, the VA examiner indicated that the 
Veteran would have moderate impairment in his occupational 
reliability and productivity as a result of his anxiety, 
depression, decreased energy, irritability, ect. related to his 
PTSD.  However, it did not appear that he would be totally 
impaired or prevented from working strictly from his PTSD and 
associated symptoms.  

With regard to social activities and daily living, the Veteran 
dressed, bathed and fed himself.  He did chores around the house 
and socialized at church or when he visited with his children.  
He went out to restaurants or other public places with his wife 
or other family members twice per month.  He went to church twice 
per week unless he had been drinking.  

For relaxation, the Veteran fished, watched television and worked 
in the yard.  He reported that his current relationship was 
stressed because of his alcohol use, irritability, and lack of 
desire to socialize as a couple.  

The Veteran continued to have an exaggerated startle response, 
hypervigilance, interpersonal guardedness, avoidance of and 
exaggerated response to trauma-related triggers, decreased 
interest in hobbies and social activities, detachment and 
estrangement from others.  He also complained of difficulty with 
attention and concentration.  There were no involuntary movements 
or bizarre mannerisms.  

The Veteran was diagnosed with PTSD with associated depression 
and alcohol dependence.  There was noted to be moderate 
impairment in social, recreational, occupational and familial 
adjustment.  He was assigned a GAF score of 52.  He noted that 
the GAF score was focused mainly on the PTSD and associated 
depression.

The VA treatment records from August 2009 to June 2010 reflect 
treatment for PTSD and intensive outpatient treatment for alcohol 
abuse.  A November 2009 VA treatment record noted no history or 
suicidal ideation.  However, he reported difficulty with sleep, 
concentrating, irritability, depressed mood, hypervigilence, 
feelings of helplessness/worthlessness and decreased interest in 
activities.  He was assigned a GAF score of 60.  

A September 2009 VA treatment record noted that the medication 
was working for the PTSD.  He denied problems with flashbacks, 
nightmares, and irritability, but had continued difficulty with 
sleep.  He gardened for fun and was active in his church.  He was 
assigned a GAF score of 62.  

In a December 2009 treatment record the Veteran reported no 
marital or psychiatric concerns.  His mental status examination 
was normal.  His insight and judgment were fair, and his reality 
testing was intact.  

A January 2010 VA treatment record noted that the Veteran had no 
psychiatric or family concerns and stayed active in his church 
and senior citizen activities.  

A March 2010 treatment record noted that the Veteran had been 
sober for four months.  He had no psychiatric concerns, and his 
marital relationship was stable.  The Veteran was assigned a GAF 
score of 65 in May 2010.  He reported that his mood and sleep 
were good.  

A June 2010 treatment record reflects that the Veteran had eight 
months of sobriety and that his marital relation was stable.  He 
reported staying active in church, attending a family reunion and 
fishing with his friends. 

A June 2010 VA examination reflects complaints of sleep 
difficulty (mild to moderate); nightmares (twice per month); 
anxiety; hypervigilance; exaggerated startle response; social 
avoidance (i.e., does not like crowds/rather be alone); 
depression; loss of energy; loss of interest; intrusive memories; 
irritability; isolation; decreased concentration, but denied 
recent panic attacks.  He stated that the medication had resolved 
his panic attacks.  

The VA examiner noted that the Veteran had moderate and 
persistent daytime symptoms without remission.  The Veteran 
reported working at the tobacco factory for 27 years before he 
retired and "got along well with people there."  

The Veteran lived with his wife and had four grown children.  He 
had no difficulty with activities of daily living (ADLs).  He 
watched TV, worked in the garden, mowed the yard, fished, and 
helped with cooking and cleaning.  He was also active in his 
church.  He occasionally ate out at restaurants and visited his 
children.  He reported that he did not seem to have any friends.

Upon mental status examination, the Veteran was neatly groomed 
and dressed.  There were no hallucinations, delusions, paranoia, 
ideas of reference, panic attacks, or suicidal or homicidal 
ideation.  His concentration and memory were good.  His judgment 
was good, and insight was fair.  He was diagnosed with PTSD and 
assigned a GAF score of 49.

An August 2004 VA Form 21-4192 from the Veteran's former employer 
stated that the Veteran worked as a security officer, but 
resigned for health reasons.

An October 2005 written statement from the Veteran's spouse noted 
that he was more attentive toward her and his son prior to 
service and that his companionship had changed after service.  
She stated, in part, that he disliked crowds, did not participate 
in family gatherings, and lost connection with their 
grandchildren.  She also stated that he spent a lot of time 
drinking alone.  He was jumpy, did not like to be touched, 
believed someone was lurking around to hurt him, and disliked 
being far away from his gun.  

In a February 2009 Joint Motion for Remand (JMR), the Board was 
directed to provide an adequate statement of reasons or bases for 
its decision, namely to account for the evidence it found 
persuasive or unpersuasive, and to provide the reasons for its 
rejection of any material evidence favorable to the claimant.  
(See February 2009 JMR p. 2).  

Specifically, the Board was to address the September 2004 PTSD 
evaluation that the "appellant was completely incapacitated 
occupationally and socially by his PTSD symptoms" and the GAF 
score of 35; and the Veteran's ability to maintain substantial or 
gainful employment based on all service-connected disabilities.  
(Id. at 3).

The Board initially notes that GAF scores are significant 
descriptive statements referable to the Veteran's disability 
picture that must be considered in this case.  However, they must 
be weighed in light of all relevant evidence.  See, i.e., Evans 
v. West, 12 Vet. App. 22, 30 (1998), citing Owens v. Brown, 7 Vet 
App. 429, 433 (1995) (it is the responsibility of the Board to 
weigh the evidence, including the medical evidence, and determine 
where to give credit and where to withhold the same and, in so 
doing, the Board may accept one medical opinion and reject 
others).  

In the present case, no rationale was provided for the GAF score 
of 35 in the VA treatment report, greatly attenuating the 
probative value of the GAF score itself, as compared to other 
findings that were well supported by reasoning and examination 
results, as previously discussed.   

Clearly, it is shown to be inconsistent with other scores 
recorded over the course of the appeal and would suggest the 
presence of findings consistent with some impairment in reality 
testing or communication (i.e., speech is at times illogical, 
obscure, or irrelevant) or major impairment in several areas, 
such as work or school, family relations, judgment, thinking, or 
mood (i.e., depressed, avoids friends, neglects family and is 
unable to work).  

While this report must be addressed in evaluating the severity of 
the service-connected PTSD over time, it alone cannot serve to 
establish entitlement to a rating higher than 50 percent or a 
total compensation rating based on individual unemployability in 
this case.   

In addition, the fact that a Veteran has received regular 
treatment from a physician or other doctor is certainly a 
consideration in determining the credibility of that doctor's 
opinions and conclusions, as indicated from the May 2005 Notice 
of Disagreement.  

That notwithstanding, the Court has declined to adopt a "treating 
physician rule" under which a treating physician's opinion would 
presumptively be given greater weight than that of a VA examiner 
or another doctor.  See Winsett v. West, 11 Vet. App. 420, 424-25 
(1998); Guerrieri v. Brown, 4 Vet. App. 467-471-3 (1993).  

Moreover, the Board finds several aspects of the September 2004 
VA opinion to be unsupported by the actual findings recorded at 
that time.  The opinion stated that the Veteran was completely 
incapacitated occupationally and socially by his PTSD symptoms, 
but the basis for this conclusion was not stated.  As such, it 
cannot reflect more than this health care provider's opinion 
referable to the severity of the service-connected PTSD.

Moreover, the Veteran was noted to be isolated in the community 
and that his relationship with his wife was impaired due to his 
current symptoms.  Yet, he had enjoyed a full working career and 
retired after 27 years and worked well with his former coworkers.  
He also stated that he was active in church and enjoyed fishing 
with friends.  

Although the Veteran had been married three times, his first two 
divorces appeared to be due to the former wives' fault (i.e., 
infidelity or drug usage).  Moreover, he had almost been married 
20 years with his current spouse.  He also reported having some 
relationship with his children.  He and his wife attend church, 
family functions, and dine out on occasion.  

In evaluating the evidence, generally speaking, the Board finds 
that the October 2004, July 2009 and June 2010 VA examination 
reports are of a greater probative value and weight, insofar as 
each reflects current examination findings based on a 
comprehensive review of the record by the examiner during a 
discrete period of time.  To this extent, the examinations 
provide a uniform and structured basis for consistently 
evaluating the Veteran's symptoms over time.  

For the initial period of the appeal, the service-connected PTSD 
is shown by the VA medical reports to have been manifested by 
symptoms such as insomnia, irritability, indication of avoidance 
of war-related events, intrusive thoughts, flashbacks, 
nightmares, impairment of concentration and memory, disturbances 
in motivation in mood, difficulty in establishing work and social 
relationships, isolation, hypervigilance, exaggerated startle 
response, social avoidance, depression, anxiety, rumination, loss 
of energy, loss of interest and irritability.  

However, for this time, all of the recorded GAF scores except for 
the one in September 2004 fall squarely within the level of 
symptomatology contemplated by the assigned rating of 50 percent 
pursuant to Diagnostic Code 9411.  See also Hart, supra. 

Nowhere in the record can the Board find indications of 
irritability/ anger outbursts of the type and extent contemplated 
in the language of the criteria for a 70 percent rating, that is, 
of such severity as to be characterized by or similar in severity 
to unprovoked periods of violence.  

To the extent the medical evidence described impaired 
concentration and mood, this appears to squarely fall within 
criteria for a 50 percent rating, such as disturbances in 
motivation and mood, and deficiencies in understanding complex 
commands and in long-term and short-term memory.  

In fact, the VA medical records have consistently shown the 
Veteran's thought process, judgment and insight to be intact.  
Moreover, the Veteran has consistently been found to be fully 
oriented with normal speech and cognitive functioning.   

As reflected in the reports, the Veteran also did not exhibit 
obsessional rituals which interfere with routine activities; 
intermittently illogical speech; near-continuous panic attacks or 
depression affecting the ability to function; spatial 
disorientation; or neglect of personal appearance and hygiene.  

Thus, in reviewing this evidence, the Board finds that the 
overall disability picture referable to the service-connected 
PTSD does not equate with more than occupational and social 
impairment manifested by reduced reliability and difficulty in 
establishing and maintaining effective work and social 
relationships.  

However, the more recent evidence tends to show that the service-
connected PTSD currently is productive of a disability picture 
that more nearly approximates the criteria for the assignment of 
a 70 percent evaluation at this time.  

The Board finds in this regard that the June 2010 VA examiner's 
description of the overall disability level to be reflective by a 
GAF score of 49 now for the first time constitutes a competent 
medical opinion suggestive of increased impairment above that 
contemplated by the assigned 50 percent rating.   

Accordingly, on this record, the current rating for the service-
connected PTSD may be elevated to 70 percent in resolving all 
reasonable doubt in favor of the Veteran.

To the extent that the level of identified impairment falls 
between 50 and 70 percent,  a schedular rating of 100 percent 
consistent with total social and industrial inadaptability is not 
assignable.  

The above determination is based on application of pertinent 
provisions of VA's Schedule for Rating Disabilities.  There is no 
showing that the service-connected psychiatric disability 
reflects so exceptional or unusual a disability picture as to 
obviate the application of regular schedular criteria established 
for the purpose of rating the service-connected disability.  

Thus, the assignment of a higher rating on an extraschedular 
basis need not be addressed at this time.  See 38 C.F.R. § 
3.321(b)(1).     



ORDER

An increased rating of 70 percent, but no more for the service-
connected PTSD is granted, subject to the regulations controlling 
disbursement of VA monetary benefits.


REMAND

Here, the service-connected disabilities include those of PTSD, 
now evaluated as 70 percent disabling; the shell fragment wound 
residuals, left anterior thigh, evaluated as 10 percent 
disabling; and malaria, evaluated as noncompensable.  

Thus, the Board observes that the percentages standards of 38 
C.F.R. §4.16(a) have been met.  

The Board finds that another VA examination is required to 
address the impact that all of the service-connected disabilities 
have on the Veteran's ability to work.

Accordingly, further medical development concerning the Veteran's 
service-connected disabilities is needed, in order to determine 
if the service-connected conditions, alone, render him 
unemployable.  See 38 U.S.C.A. § 5103A (West 2002 & Supp. 2009).  

Accordingly, the case is REMANDED to the RO for the following 
action:

1.  The RO should take appropriate steps to 
contact the Veteran in order to obtain 
copies of all current treatment records, to 
include any referable to Social Security 
Administration disability benefits.  The 
Veteran in this regard should be informed 
that he may submit evidence to support his 
claim for a total compensation rating based 
on individual unemployability.  

2.  The RO then should schedule the Veteran 
for a VA examination in order to determine 
if he is prevented from securing and 
following a substantially gainful 
occupation due solely to the service-
connected PTSD, shell fragment wound 
residuals, left anterior thigh, and 
malaria.  

Based on the identified findings and a 
review of the entire record, the examiner 
should render an opinion as to whether the 
service-connected disabilities preclude the 
Veteran from obtaining and maintaining 
substantially gainful employment consistent 
with this work and educational background.   
 
A complete rationale should be given for 
all opinions and conclusions expressed in a 
typewritten report.
 
2.  Following completion of all indicated 
development, the RO should readjudicate the 
Veteran's claim for a TDIU rating in light 
of all the evidence of record.   If any 
benefit sought on appeal remains denied, 
then the Veteran and his attorney should be 
furnished with a Supplemental Statement of 
the Case and given a reasonable opportunity 
for response.


Thereafter, if indicated, this case should be returned to the 
Board for the purpose of appellate disposition.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).


______________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals



 Department of Veterans Affairs


